 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10           GLOBAL CURE MEDICINE LLC,                        CASE NO. C19-588 MJP

11                                  Plaintiff,                MINUTE ORDER

12                   v.

13           ALFA PHARMA LLC,

14                                  Defendant.

15

16           The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18           Based on the representations of counsel for Defendant:

19   1.   Defendant’s pending Motion to Dismiss (Dkt. No. 12) is STRICKEN as moot based on

20        Plaintiff’s filing of its First Amended Complaint (Dkt. No. 17).

21   2. Plaintiff’s Motion to Amend to Add a Party and File a Second Amended Complaint (Dkt.

22        No. 21) is unopposed by Defendant and therefore GRANTED.

23

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed August 5, 2019.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
